Title: To James Madison from William Willis, 6 August 1803
From: Willis, William
To: Madison, James


					
						Respected Sir
						Barcelona August 6th. 1803.
					
					I have just had a  that an English master of a Vessell here has a Set of American Papers.  I shall try to  them from him if I find it true, that he has them and Endeavour to find where he got them. My suspicions are that the English Vice-Consul who is a Catalan, may have furnish’d him with them or that he may have got them from Mills, as he is very intimate with him.  It is late this afternoon which is Satturday.  I shall on Monday make application to the Captn. General to Have the English Captain Examined.
					 

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
